          Case 2:19-cv-00162-BRW Document 9 Filed 05/27/20 Page 1 of 9



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                  DELTA DIVISION

SONNY LEE TAYLOR                                                                      PLAINTIFF

v.                                    2:19-cv-00162-BRW-JJV

ANDREW SAUL,
Commissioner,
Social Security Administration,                                                    DEFENDANT


             PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

                                       INSTRUCTIONS

       This recommended disposition has been submitted to United States District Judge Billy

Roy Wilson. The parties may file specific objections to these findings and recommendations and

must provide the factual or legal basis for each objection. The objections must be filed with the

Clerk no later than fourteen (14) days from the date of the findings and recommendations. A copy

must be served on the opposing party. The district judge, even in the absence of objections, may

reject these proposed findings and recommendations in whole or in part.

                              RECOMMENDED DISPOSITION

       Plaintiff, Sonny Lee Taylor, has appealed the final decision of the Commissioner of the

Social Security Administration to deny his claim for disability insurance benefits and supplemental

security income. Both parties have submitted briefs and the case is ready for a decision.

       A court’s function on review is to determine whether the Commissioner’s decision is

supported by substantial evidence on the record as a whole and free of legal error. Slusser v.

Astrue, 557 F.3d 923, 925 (8th Cir. 2009); Long v. Chater, 108 F.3d 185, 187 (8th Cir. 1997); see

also 42 U.S.C. §§ 405(g), 1383(c)(3). Substantial evidence is such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion. Richardson v. Perales, 402
            Case 2:19-cv-00162-BRW Document 9 Filed 05/27/20 Page 2 of 9



U.S. 389, 401 (1971); Reynolds v. Chater, 82 F.3d 254, 257 (8th Cir. 1996).

          In assessing the substantiality of the evidence, courts must consider evidence that detracts

from the Commissioner’s decision as well as evidence that supports it; a court may not, however,

reverse the Commissioner’s decision merely because substantial evidence would have supported

an opposite decision. Sultan v. Barnhart, 368 F.3d 857, 863 (8th Cir. 2004); Woolf v. Shalala,

3 F.3d 1210, 1213 (8th Cir. 1993). After careful review of the pleadings and evidence in this case,

I find the Commissioner’s decision is supported by substantial evidence and recommend the

Complaint be DISMISSED.

          Plaintiff was twenty-nine years old on the alleged disability onset date. (Tr. 19.) He has

past relevant work as a stock clerk and assistant therapy aid. (Id.)

          The ALJ1 first found Mr. Taylor had not engaged in substantial gainful activity since

August 15, 2009 - the alleged onset date. (Tr. 14.) The ALJ next determined that Mr. Taylor has

“severe” impairments in the form of anxiety disorder and depressive, bipolar and related disorders.

(Tr. 14.) However, the ALJ found he did not have an impairment or combination of impairments

meeting or equaling an impairment listed in 20 C.F.R. Part 404, Subpart P, Appendix 1.2 (Tr. 15-

17.) The ALJ determined Mr. Taylor had the residual functional capacity (RFC) to perform a

reduced range of medium work given his physical and mental impairments. (Tr. 17.) Based on

this RFC, the ALJ determined Mr. Taylor could no longer perform his past relevant work. So, the


1
 The ALJ followed the required sequential analysis to determine: (1) whether the claimant was
engaged in substantial gainful activity; (2) if not, whether the claimant had a severe impairment;
(3) if so, whether the impairment (or combination of impairments) met or equaled a listed
impairment; and (4) if not, whether the impairment (or combination of impairments) prevented the
claimant from performing past relevant work; and (5) if so, whether the impairment (or
combination of impairments) prevented the claimant from performing any other jobs available in
significant numbers in the national economy. 20 C.F.R. §§ 416.920(a)-(g) and 404.1520(a)-(g).
2
    420 C.F.R. §§ 404.1520(d), 404.1525, 404.1526, 416.920(d), 416.925, and 416.926.
          Case 2:19-cv-00162-BRW Document 9 Filed 05/27/20 Page 3 of 9



ALJ called upon on a vocational expert to help determine if other jobs existed that Mr. Taylor

could perform despite his impairments. (Tr. 62-64.) Based in part on the vocational expert’s

testimony,     the    ALJ      concluded      Plaintiff    could      perform     the     jobs    of

stacker, laundry worker, and filter screen cleaner.” (Tr. 20.)     Accordingly, the ALJ determined

Mr. Taylor was not disabled. (Id.)

       The Appeals Council denied Plaintiff’s request for a review of the ALJ’s decision, making

his decision the final decision of the Commissioner. (Tr. 1-3.) Plaintiff filed the instant Complaint

initiating this appeal. (Doc. No. 2.)

       In support of his Complaint, Plaintiff says the ALJ failed to properly evaluate his subjective

complaints and apply the Polaski factors. (Doc. No. 7 at 15-19.) The ALJ analyzed Plaintiff’s

symptoms in light of Social Security Ruling 16-3p. (Tr. 17-21.) That ruling fairly tracks Polaski

v. Heckler, 739 F.2d 1320 (8th Cir. 1984), which states:

       The absence of an objective medical basis which supports the degree of severity of
       subjective complaints alleged is just one factor to be considered in evaluating the
       credibility of the testimony and complaints. The adjudicator must give full
       consideration to all of the evidence presented relating to subjective complaints,
       including the claimant’s prior work record, and observations by third parties and
       treating and examining physicians relating to such matters as:

       1. the claimant’s daily activities;

       2. the duration, frequency and intensity of the pain;

       3. precipitating and aggravating factors;

       4. dosage, effectiveness and side effects of medication;

       5. functional restrictions.

       The adjudicator is not free to accept or reject the claimant’s subjective complaints
       solely on the basis of personal observations. Subjective complaints may be
       discounted if there are inconsistencies in the evidence as a whole.

Polaski v. Heckler, 739 F.2d at 1322 (emphasis in original).
          Case 2:19-cv-00162-BRW Document 9 Filed 05/27/20 Page 4 of 9



       While not making specific reference to Polaski in analyzing Plaintiff’s symptoms, the ALJ

thoroughly evaluated his subjective complaints. (Tr. 17-19.) The ALJ found many ways in which

the Plaintiff’s subjective complaints cannot reasonably be accepted as consistent with the objective

medical evidence. (Id.) First, before July 2017, Plaintiff did not seek mental health treatment for

three years. (Tr. 321.) This unexplained gap in treatment shows that Plaintiff’s allegation of

disabling panic attacks dating back to 2015 are inconsistent with the record. Second, when

claimant was regularly seeking treatment from July 2017 forward, Plaintiff’s records show that

medication and therapy have regularly managed his symptoms and have even produced an

outwardly “pleasant” mood from the Plaintiff in numerous evaluations. (Tr. 368, 369, 371, 372.)

       Plaintiff also alleges that the ALJ did not consider Misti Lira, who counseled Plaintiff from

July 2017 to July 2018. (Doc. No. 7 at 19.) However, the ALJ considered the opinion evidence

in accordance with the requirements of 20 CFR 404.1527 and 416.927. (Tr. 18-19.) Furthermore,

Ms. Lira’s opinion are inconsistent with Plaintiff’s normal mental status exams or her own

observations that Plaintiff improved substantially. (Tr. 359, 368.)

       Plaintiff clearly suffers from some limitation given the combination of his impairments.

However, the objective medical records simply fail to support a claim of complete disability. The

ALJ accurately accounted for the limitations supported by the record and correctly concluded

Plaintiff could perform medium work that requires little social skill. Accordingly, I find no basis

to overturn the ALJ’s subjective symptom evaluation or residual functional capacity assessment.

       Plaintiff also argues that ALJ erred in finding that his mental impairments did not meet the

Listings 12.04 and 12.06. (Doc. No. 7 at 20.)

       Listing 12.04 states:

       12.04 Affective Disorders: Characterized by a disturbance of mood, accompanied
       by a full or partial manic or depressive syndrome. Mood refers to a prolonged
  Case 2:19-cv-00162-BRW Document 9 Filed 05/27/20 Page 5 of 9



emotion that colors the whole psychic life; it generally involves either depression
or elation.
The required level of severity for these disorders is met when the requirements in
both A and B are satisfied, or when the requirements in C are satisfied.
A. Medically documented persistence, either continuous or intermittent, of one of
the following:
1. Depressive syndrome characterized by at least four of the following:
        a. Anhedonia or pervasive loss of interest in almost all activities; or
        b. Appetite disturbance with change in weight; or
        c. Sleep disturbance; or
        d. Psychomotor agitation or retardation; or
        e. Decreased energy; or
        f. Feelings of guilt or worthlessness; or
        g. Difficulty concentrating or thinking; or
        h. Thoughts of suicide; or
I. Hallucinations, delusions or paranoid thinking; or
2. Manic syndrome characterized by at least three of the following:
        a. Hyperactivity; or
        b. Pressure of speech; or
        c. Flight of ideas; or
        d. Inflated self-esteem; or
        e. Decreased need for sleep; or
        f. Easy distractibility; or
        g. Involvement in activities that have a high probability of painful
        consequences which are not recognized; or
        h. Hallucinations, delusions or paranoid thinking;
        or
3. Bipolar syndrome with a history of episodic periods manifested by the full
symptomatic picture of both manic and depressive syndromes (and currently
characterized by either or both syndromes);
AND
B. Resulting in at least two of the following:
        1. Marked restriction of activities of daily living; or
        2. Marked difficulties in maintaining social functioning; or
        3. Marked difficulties in maintaining concentration, persistence, or pace;
        or
        4. Repeated episodes of decompensation, each of extended duration;
OR
C. Medically documented history of a chronic affective disorder of at least 2 years’
duration that has caused more than a minimal limitation of ability to do basic work
activities, with symptoms or signs currently attenuated by medication or
psychosocial support, and one of the following:
1. Repeated episodes of decompensation, each of extended duration; or
2. A residual disease process that has resulted in such marginal adjustment that
even a minimal increase in mental demands or change in the environment would be
predicted to cause the individual to decompensate; or
          Case 2:19-cv-00162-BRW Document 9 Filed 05/27/20 Page 6 of 9



       3. Current history of 1 or more years’ inability to function outside a highly
       supportive living arrangement, with an indication of continued need for such an
       arrangement.

20 C.F.R. Pt. 404, Subpart P, App. 1.

And a claimant is considered disabled due to an anxiety related disorder if he establishes:

       12.06 Anxiety Related Disorders: In these disorders anxiety is either the
       predominant disturbance or it is experienced if the individual attempts to master
       symptoms; for example, confronting the dreaded object or situation in a phobic
       disorder or resisting the obsessions or compulsions in obsessive compulsive
       disorders.
               The required level of severity for these disorders is met when the
       requirements in both A and B are satisfied, or when the requirements in both A and
       C are satisfied.
               A. Medically documented findings of at least one of the following:
               1. Generalized persistent anxiety accompanied by three out of four of the
       following signs or symptoms:
               a. Motor tension; or
               b. Autonomic hyperactivity; or
               c. Apprehensive expectation; or
               d. Vigilance and scanning;
       or
               2. A persistent irrational fear of a specific object, activity, or situation which
       results in a compelling desire to avoid the dreaded object, activity, or situation; or
               3. Recurrent severe panic attacks manifested by a sudden unpredictable
       onset of intense apprehension, fear, terror and sense of impending doom occurring
       on the average of at least once a week; or
               4. Recurrent obsessions or compulsions which are a source of marked
       distress; or
               5. Recurrent and intrusive recollections of a traumatic experience, which
       are a source of marked distress;
       AND
               B. Resulting in at least two of the following:
               1. Marked restriction of activities of daily living; or
               2. Marked difficulties in maintaining social functioning; or
               3. Deficiencies of concentration, persistence or pace resulting in frequent
       failure to complete tasks in a timely manner (in work settings or elsewhere); or
               4. Repeated episodes of deterioration or decompensation in work or work-
       like settings which cause the individual to withdraw from that situation or to
       experience exacerbation of signs and symptoms (which may include deterioration
       of adaptive behaviors);
       OR
               C. Resulting in complete inability to function independently outside the area
       of one's home.
          Case 2:19-cv-00162-BRW Document 9 Filed 05/27/20 Page 7 of 9




20 C.F.R. Pt. 404, Subpart P, App. 1.

       A claimant has the burden of proving his condition meets or equals an impairment listed in

Appendix 1. 20 C.F.R. § 404.1525(d) (1997); Roth v. Shalala, 45 F.3d 279, 282 (8th Cir. 1995);

see Marciniak v. Shalala, 49 F.3d 1350 (8th Cir. 1995). The claimant must provide medical

findings that support each of the criteria for the equivalent impairment determination. Selders v.

Sullivan, 914 F.2d 614, 619 (5th Cir. 1990). For a claimant to show that his impairment matches

a listing, that impairment must meet all the specified medical criteria. Marciniak, 49 F.3d at 1353.

An impairment that manifests only some of those criteria, no matter how severely, does not qualify.

Id.

       The ALJ focused on the “B” and “C” criteria of the listings. (Tr. 15-16.) In considering

his abilities, the ALJ concluded Plaintiff had only moderate limitations. (Id.) The ALJ found that

though Plaintiff’s anxiety disorder, depressive and bipolar related orders were “severe”

impairments, the “B” criteria was not satisfied because “the claimant’s mental impairments do not

cause at least two “marked” limitations or one “extreme” limitation.” (Tr. 16.) The ALJ also

found that the “C” criteria were not satisfied because the record showed that treatment with

medication and counseling was effective in managing the Plaintiff’s symptoms and therefore did

not reflect marginal adjustment. (Id.) It is well settled that if an impairment can be controlled by

treatment or medication, it cannot be considered disabling. Roth v. Shalala, 45 F.3d 279, 282 (8th

Cir. 1995); Stout v. Shalala, 988 F.2d 853, 855 (8th Cir. 1993.)

       Plaintiff had the burden of showing his mental impairments resulted in a marked restriction

of activities of daily living; marked difficulties in maintaining social functioning; deficiencies of

concentration, persistence or pace resulting in frequent failure to complete tasks in a timely

manner; or repeated episodes of deterioration or decompensation in work or work-like settings
          Case 2:19-cv-00162-BRW Document 9 Filed 05/27/20 Page 8 of 9



which cause the individual to withdraw from that situation or to experience exacerbation of signs

and symptoms (which may include deterioration of adaptive behavior). By only showing moderate

limitations Plaintiff has not met either the “B” or “C” criteria in 12.04 or 12.06. Therefore, Plaintiff

has failed to show he meets the requirements of either listing.

       Although Plaintiff undoubtedly suffers from some mental limitations, substantial evidence

supports the ALJ’s determination that he was still capable of performing work-related activities.

The ALJ properly focused on Plaintiff’s ability to function despite his impairment, rather than

focusing on his diagnosis. A mental disturbance is not disabling per se; there must be a functional

loss establishing an inability to engage in substantial gainful activity before disability occurs.

Trenary v. Bowen, 898 F.2d 1361, 1364 (8th Cir. 1990). Plaintiff has largely submitted subjective

complaints of his mental impairments. Proof of a disabling impairment must be supported by at

least some objective medical evidence. Marolf v. Sullivan, 981 F.2d 976, 978 (8th Cir. 1992).

Plaintiff’s mental status exams regularly showed normal memory and good insight, and his

treatment records do not demonstrate difficulty in understanding or applying information. Further,

the Plaintiff’s treatment records show him to be happy, cooperative, and pleasant, while also

maintaining good eye contact. (Tr. 352, 359, 362, 365.)

       Plaintiff has advanced other arguments which I have considered and find to be without

merit. It is not the task of a court to review the evidence and make an independent decision.

Neither is it to reverse the decision of the ALJ because there is evidence in the record which

contradicts his findings. The test is whether there is substantial evidence on the record which

supports the decision of the ALJ. E.g., Mapes v. Chater, 82 F.3d 259, 262 (8th Cir. 1996); Pratt

v. Sullivan, 956 F.2d 830, 833 (8th Cir. 1992).

       I have reviewed the entire record, including the briefs, the ALJ’s decision, the transcript of
          Case 2:19-cv-00162-BRW Document 9 Filed 05/27/20 Page 9 of 9



the hearing, and the medical and other evidence. There is ample evidence on the record that “a

reasonable mind might accept as adequate to support [the] conclusion” of the ALJ in this case.

Richardson v. Perales, 402 U.S. at 401; see also Reutter ex rel. Reutter v. Barnhart, 372 F.3d 946,

950 (8th Cir. 2004). The Commissioner’s decision is not based on legal error.

       IT IS, THEREFORE, RECOMMENDED that the final decision of the Commissioner be

affirmed, and that Plaintiff’s Complaint be dismissed with prejudice.

       DATED this 27th day of May 2020.


                                             ___________________________________
                                             JOE J. VOLPE
                                             UNITED STATES MAGISTRATE JUDGE
